 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9
            ROBERT LOUGH,
10                                                               CASE NO. 3:19-cv-5543 RJB-JRC
                                    Plaintiff,
11                                                               ORDER TO AMEND COMPLAINT
                    v.
12
            DEPARTMENT OF SOCIAL AND
13          HEALTH SERVICES, et al.,

                                    Defendant.
14

15           This matter is before the Court on plaintiff’s application to proceed in forma pauperis

16   (“IFP”) and proposed complaint. See Dkts. 1, 4. The District Court has referred plaintiff’s

17   application to the undersigned pursuant to Amended General Order 02-19.

18           Plaintiff’s complaint appears to be directed to the Superior Court of the State of

19   Washington for the County of Pierce. See Dkt. 1, p. 1, 5; Dkt. 1-1, p. 4. Plaintiff appears to seek

20   “to enforce Washington’s State and Federal Constitutional laws and to remedy unjust enrichment

21   . . .” Dkt. 1-1, p. 4. Plaintiff states that “[s]ubject matter jurisdiction is proper in this Court

22   pursuant to RCW 2.08.010, RCW 7.24.010, and RCW 7.24.020 because this is an action alleging

23   State law violations and seeking declaratory and injunctive relief.” Dkt. 1-1, p. 6. Plaintiff also

24   states that venue is proper pursuant to the Revised Code of Washington. Dkt. 1-1, p. 6. The rules



     ORDER TO AMEND COMPLAINT - 1
 1   plaintiff has cited may allow jurisdiction in state court, but they do not give rise to jurisdiction in

 2   federal court. Moreover, the relevant captions of plaintiff’s complaint and request for IFP are

 3   directed towards the Superior Court of the State of Washington. See Dkt. 1, p. 1, 5; Dkt. 1-1, p.

 4   4. To file a claim in federal court, plaintiff must direct his claims to the federal court, and must

 5   allege a claim that can be brought in federal court.

 6          Three types of cases may be filed in federal court: (1) Cases where the United States is

 7   either the plaintiff or defendant; (2) Cases brought under federal laws; and (3) Cases where the

 8   parties reside in different states. A federal district court’s jurisdiction over § 1983 claims is

 9   based on the “federal question statute, 28 U.S.C. § 1331, which grants federal district courts

10   original jurisdiction over cases ‘arising under the Constitution, laws, or treaties of the United

11   States.’” Wright v. Associated Ins. Companies, Inc., 29 F.3d 1244, 1250 (7th Cir. 1994) (quoting

12   28 U.S.C. § 1331).

13          The complaint must be filed using the proper form. The proper forms and information for

14   pro se filers, including a pro se handbook, can be found on the district court’s website at

15   https://www.wawd.uscourts.gov/representing-yourself-pro-se.

16          This Court will grant plaintiff leave to amend his complaint to show that this Court has

17   proper jurisdiction and venue. Plaintiff must submit an amended complaint by August 30, 2019.

18   The failure to submit an amended complaint may result in dismissal of plaintiff’s action.

19          The Clerk of the Court is directed to note August 30, 2019 as the due date for plaintiff’s

20   amended complaint (Dkt. 1) and to renote plaintiff’s IFP application (Dkt. 4) to August 30, 2019.

21          Dated this 1st day of August, 2019.

22

23
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
24


     ORDER TO AMEND COMPLAINT - 2
